Citation Nr: 1146608	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-07 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to a total rating by reason of individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1956.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Cleveland, Ohio.  However, the case came to the Board from the RO in Newark, New Jersey.  

The Board denied the Veteran's claim for TDIU in a May 2009 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a decision dated in April 2011, the Court vacated the Board's May 2009 decision and remanded the case to the Board for additional development, specifically, for the Board to request a new VA examination.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is unable to work due to his service connected disabilities.  The Veteran currently has a left knee disability, rated 60 percent disabling, and a low back disability, rated 40 percent disabling.  His combined disability rating is 80 percent.

In its April 2011 decision, the Court instructed that the Veteran be afforded a new VA examination.  The Court determined the prior examinations were inadequate because they did not specifically discuss the effects of the Veteran's back pain on his ability to do sedentary labor and they did not discuss the Veteran's functional limitations with respect to sitting and standing.

Given that a new examination is required, the Veteran should also be requested to identify any treatment that he receives for his left knee and back, and identified treatment records should be obtained insofar as they may provide information about the current severity of the Veteran's left knee and low back disabilities.

In accordance with the Court's instructions, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and request that he identify all treatment that he received for his low back and left knee.  All identified treatment records should be obtained.  VA treatment records should also be obtained, if applicable.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should then be scheduled for a VA examination to determine the current symptoms and functional effects of the Veteran's left knee and low back disabilities, and, specifically, their effects on his ability to maintain employment.  The examiner should review the claims file in conjunction with the examination.  The examiner should fully document all the symptoms and functional effects of the Veteran's left knee and low back disabilities.  The examiner should provide findings as to whether the Veteran's service connected disabilities alone prevent him from engaging in gainful employment.  A complete rationale for the examiner's opinion should be set forth in the report of examination.  In setting forth this rationale, the examiner should discuss any limitations on the Veteran's ability to sit or stand for prolonged periods of time.  The examiner should also discuss the effect of the Veteran's low back pain on his ability to engage in employment including sedentary employment. 
3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to the Veteran, he and his attorney should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



